Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This office action is in response to the Preliminary amendment filed on 12/21/2020.
Claims 25-49 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021, 02/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 38-42 are  objected to because of the following informalities:  “the computer-readable medium “ should be replaced by --- the non-transitory computer-readable medium ---- .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  25, 26, 36, 37, 43, 44-49  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 20200119897, hereinafter, Zhang’897) in view of Liou ( US 20190349964, Provisional application No. 62669703).
Regarding to the claim 25, US 20200119897 teaches an apparatus for a user equipment (UE) configured for multiple beam operation and including multiple antenna panels, the apparatus comprising: a memory interface to send or receive, to or from a memory device, downlink control information (DCI) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ] ; and a processor to: process reference signals received through the multiple antenna panels from multiple transmission reception points (TRPs) in a wireless network; process a physical downlink control channel (PDCCH) to determine the DCI configured to schedule a physical uplink shared channel (PUSCH) (reference signals received through the multiple antenna panels from multiple transmission reception points (TRPs) in a wireless network; process a physical downlink control channel (PDCCH) to determine the DCI configured to schedule a physical uplink shared channel (PUSCH)) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ];
However, US 20200119897 does not explicitly teach DCI being DCI format 0_0.
US 20190349964, from the same or similar fields of endeavor, teaches in response to a DCI format of the DCI being DCI format 0_0, determine a default spatial relation of the PUSCH corresponding to a selected physical uplink control channel (PUCCH) resource configured for at least one of a same antenna panel of the multiple antenna panels that receives the PDCCH with the DCI and a same scheduling TRP of the multiple TRPs that transmits the PDCCH with the DCI; and generate the PUSCH to transmit according to the default spatial relation ([0350] For PUSCH scheduled by DCI format 0_0, the UE shall use a default spatial relation corresponding to the spatial relation, if applicable, used by the PUCCH resource with the lowest ID configured in the active UL BWP) [see Paragraphs 0350 & 0351 & 0352 & 0509 & 0546 & 0547 & 0549 & 0086 & 0085 & 0096 & 0059 & 0061 & 0112] [ Provisional application No. 62669703, page 80 ]  .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200119897 in view of US 20190349964 because US 20190349964 suggests that a new radio technology for the next generation (e.g., 5G) is currently being discussed by the 3GPP standards organization. Accordingly, changes to the current body of 3GPP standard are currently being submitted and considered to evolve and finalize the 3GPP standard.


Regarding to claim 26, US 20200119897 and US 20190349964 teach the limitations of the claim 25 above.
However, US 20200119897 does not explicitly teach wherein the selected PUCCH resource comprises a lowest resource identifier (ID) within at least one of the same antenna panel and the same scheduling TRP.
US 20190349964, from the same  or similar fields of endeavor, teaches wherein the selected PUCCH resource comprises a lowest resource identifier (ID) within at least one of the same antenna panel and the same scheduling TRP (wherein the selected PUCCH resource comprises a lowest resource identifier (ID) within at least one of the same antenna panel and the same scheduling TRP) [see Paragraphs 0350 & 0351 & 0352 & 0509 & 0546 & 0547 & 0549 & 0086 & 0085 & 0096 & 0059 & 0061 & 0112].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200119897 in view of US 20190349964 because US 20190349964 suggests that a new radio technology for the next generation (e.g., 5G) is currently being discussed by the 3GPP standards organization. Accordingly, changes to the current body of 3GPP standard are currently being submitted and considered to evolve and finalize the 3GPP standard.

Regarding to claim 36, US 20200119897 further teaches the multiple antenna panels coupled to the processor to transmit and receive signals (the multiple antenna panels coupled to the processor to transmit and receive signals) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ].

Regarding to the claim 37, US 20200119897 teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor of a user equipment (UE) configured for single transmission reception point (TRP) and multiple antenna panel operation in a wireless network, cause the processor to: 
process a physical downlink control channel (PDCCH) from a TRP to determine downlink control information (DCI) configured to schedule a physical uplink shared channel (PUSCH) (a physical downlink control channel (PDCCH) from a TRP to determine downlink control information (DCI) configured to schedule a physical uplink shared channel (PUSCH) ) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ]; 
in response to a DCI format of the DCI, select a particular antenna panel from a plurality of antenna panels (in response to a DCI format of the DCI, select a particular antenna panel from a plurality of antenna panels) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ];
However, US 20200119897 does not explicitly teach DCI being DCI format 0_0.
US 20190349964, from the same or similar fields of endeavor, teaches in response to a DCI format of the DCI being DCI format 0_0, select a particular antenna panel from a plurality of antenna panels; determine a default spatial relation of the PUSCH corresponding to a selected physical uplink control channel (PUCCH) resource corresponding to the particular antenna panel (in response to a DCI format of the DCI being DCI format 0_0, select a particular antenna panel from a plurality of antenna panels; determine a default spatial relation of the PUSCH corresponding to a selected physical uplink control channel (PUCCH) resource corresponding to the particular antenna panel ) [see Paragraphs 0350 & 0351 & 0352 & 0509 & 0546 & 0547 & 0549 & 0086 & 0085 & 0096 & 0059 & 0061 & 0112] ; and 
generate the PUSCH to transmit according to the default spatial relation (generate the PUSCH to transmit according to the default spatial relation) [see Paragraphs 0350 & 0351 & 0352 & 0509 & 0546 & 0547 & 0549 & 0086 & 0085 & 0096 & 0059 & 0061 & 0112].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200119897 in view of US 20190349964 because US 20190349964 suggests that a new radio technology for the next generation (e.g., 5G) is currently being discussed by the 3GPP standards organization. Accordingly, changes to the current body of 3GPP standard are currently being submitted and considered to evolve and finalize the 3GPP standard.







Regarding to the claim 43, US 20200119897 teaches  a method for a transmission reception point (TRP) in a wireless network configured for multi-beam operation, the method comprising: 
generating a message for a user equipment (UE) comprising information to configure a spatial relation for the UE to transmit a physical uplink shared channel (PUSCH) in a corresponding physical uplink control channel (PUCCH) resource of a particular UE antenna panel; and in response to scheduling the PUSCH using downlink control information (DCI) format, processing the PUSCH from the UE received in the corresponding PUCCH resource (generating a message for a user equipment (UE) comprising information to configure a spatial relation for the UE to transmit a physical uplink shared channel (PUSCH) in a corresponding physical uplink control channel (PUCCH) resource of a particular UE antenna panel; and in response to scheduling the PUSCH using downlink control information (DCI) format, processing the PUSCH from the UE received in the corresponding PUCCH resource) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ];
However, US 20200119897 does not explicitly teach DCI being DCI format 0_0.
US 20190349964, from the same or similar fields of endeavor, teaches in response to scheduling the PUSCH using downlink control information (DCI) format 0_0, processing the PUSCH from the UE received in the corresponding PUCCH resource (in response to scheduling the PUSCH using downlink control information (DCI) format 0_0, processing the PUSCH from the UE received in the corresponding PUCCH resource) [see Paragraphs 0350 & 0351 & 0352 & 0509 & 0546 & 0547 & 0549 & 0086 & 0085 & 0096 & 0059 & 0061 & 0112].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200119897 in view of US 20190349964 because US 20190349964 suggests that a new radio technology for the next generation (e.g., 5G) is currently being discussed by the 3GPP standards organization. Accordingly, changes to the current body of 3GPP standard are currently being submitted and considered to evolve and finalize the 3GPP standard.


Regarding to the claim 44, US 20200119897 and US 20190349964 teach the limitations of the claim 43 above.
However, US 20200119897 does not explicitly teach wherein the spatial relation is for one of a channel state information reference signal (CSI-RS) resource indicator (CRI), a synchronization signal block (SSB) resource indicator (SSB-RI), and a sounding reference signal (SRS) resource indicator (SRI).
US 20190349964, from the same or similar fields of endeavor, teaches wherein the spatial relation is for one of a channel state information reference signal (CSI-RS) resource indicator (CRI), a synchronization signal block (SSB) resource indicator (SSB-RI), and a sounding reference signal (SRS) resource indicator (SRI) ([0247] NR supports the following configurations for beam management where a resource set is formed from multiple beam management CSI-RS resources and is contained within a resource setting: [0248] Single resource set with repetition=“OFF” [0249] UE reports CSI-RS resource indicator(s) within this resource set for CRI feedback [0250] Single resource set with repetition=“ON” [0251] UE does not report CRI [0252] FFS: Further support additional configuration by down selection from the following two alternatives: [0253] (a) Multiple resource sets, all with repetition=“ON” [0254] UE reports CSI-RS resource set indicator(s) for CRI feedback [0255] (b) Multiple equal-size resource sets, all with repetition=“OFF” [0256] UE reports distinct local CSI-RS resource indicator(s) within one or more resource sets. The UE can assume that the gNB applies the same Tx beams in the same order for each of the sets) [see Paragraph 0247].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200119897 in view of US 20190349964 because US 20190349964 suggests that a new radio technology for the next generation (e.g., 5G) is currently being discussed by the 3GPP standards organization. Accordingly, changes to the current body of 3GPP standard are currently being submitted and considered to evolve and finalize the 3GPP standard.

Regarding to claim 45, US 20200119897 further teaches wherein the message comprising the information to configure the spatial relation comprises a physical downlink control channel (PDCCH) including downlink control information (DCI) configured to schedule the PUSCH (wherein the message comprising the information to configure the spatial relation comprises a physical downlink control channel (PDCCH) including downlink control information (DCI) configured to schedule the PUSCH ) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ].
Regarding to the claim 47, US 20200119897 further teaches wherein the information to configure the spatial relation indicates an antenna port group corresponding to the particular antenna port panel (wherein the information to configure the spatial relation indicates an antenna port group corresponding to the particular antenna port panel) [see Figure 1A , Figure 1B, Figure 13A and Paragraphs 0102 & 0103 & 0053 & 0054 & 0055 & 0076 & 0065 & 0069 & 0073 & 0076 ].

Regarding to the claim 48, US 20200119897 and US 20190349964 teach the limitations of the claim 43 above.
However, US 20200119897 does not explicitly teach wherein the information to configure the spatial relation indicates a physical downlink control channel (PDCCH) control resource set (CORESET) group.
US 20190349964, from the same or similar fields of endeavor, teaches wherein the information to configure the spatial relation indicates a physical downlink control channel (PDCCH) control resource set (CORESET) group (wherein the information to configure the spatial relation indicates a physical downlink control channel (PDCCH) control resource set (CORESET) group) [see paragraph 0568].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200119897 in view of US 20190349964 because US 20190349964 suggests that a new radio technology for the next generation (e.g., 5G) is currently being discussed by the 3GPP standards organization. Accordingly, changes to the current body of 3GPP standard are currently being submitted and considered to evolve and finalize the 3GPP standard.

Regarding to the claim 49, US 20200119897 further teaches wherein the information to configure the spatial relation indicates a radio network temporary identifier (RNTI) setting (wherein the information to configure the spatial relation indicates a radio network temporary identifier (RNTI) setting ) [see Paragraph 0094].

Allowable Subject Matter
Claims 27-32, 33-35 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412